In re Harris, Warren Lee; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Vermilion, 15th Judicial District Court, Div. “H”, Nos. 23439, 23563, 23665, 23666, 23795; to the Court of Appeal, Third Circuit, No. KW96-0359.
Writ granted in part; case remanded to the district court. The district court is ordered to hold a contradictory hearing with the arresting agency and if appropriate, enter an order of expungement. See R.S. 44:9(B); R.S. 44:9(C); State v. Savoie, 92-1586 (La. 5/23/94), 637 So.2d 408.
KNOLL, J., not on panel; recused.